Citation Nr: 0838795	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-14 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as paranoid type 
schizophrenia).

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for a gastrointestinal 
disorder, including irritable bowel syndrome, acid reflux and 
hiatal hernia, direct basis and as secondary to an acquired 
psychiatric disorder and/or PTSD.

6.  Entitlement to service connection for a sinus condition.

7.  Entitlement to service connection for sexual dysfunction 
on a direct basis and as secondary to an acquired psychiatric 
disorder and/or PTSD.

8.  Entitlement to service connection for a sleep disorder 
direct basis and as secondary to an acquired psychiatric 
disorder and/or PTSD.

9.  Entitlement to service connection for a heart condition 
claimed as secondary to PTSD.

10.  Entitlement to service connection for a back condition.

11.  Entitlement to service connection for a left sciatic 
nerve condition.

12.  Entitlement to service connection for a left leg 
disorder.

13.  Entitlement to service connection for a left hip 
disorder.

14.  Entitlement to service connection for hot and cold 
exposure to the right leg and foot.

15.  Entitlement to service connection for a dental 
condition.

16.  Entitlement to service connection for dental treatment 
purposes for loss of teeth.


REPRESENTATION

Appellant represented by:	Berry & Kelley Law Firm


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to May 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  A January 2006 rating decision, denying 
an application to reopen a service connection claim for 
hearing loss and denying service connection for schizophrenia 
and PTSD did not become final and have been consolidated into 
the current appeal. 

In April 2008, the veteran appeared and testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
at the Lincoln, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating these 
claims, but finds that additional development is required 
prior to any further appellate consideration.

VA has a stringent duty to obtain records in the custody of a 
federal department or agency.  38 C.F.R. § 3.159(c)(2).

The record includes a VA Form 10-7131 reporting that the 
veteran was hospitalized at a VA facility in February 1985.  
Unfortunately, VA has not attempted to obtain these 
potentially relevant records.  As these records are 
constructively part of the record before the Board, the RO 
must attempt to obtain these hospitalization records.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

The record also reflects that the veteran has been awarded 
disability benefits from the Social Security Administration 
(SSA).  In June 2005, he informed his treating VA clinician 
that he had been awarded disability benefits due to his 
schizophrenia and cirrhosis.  The medical and legal documents 
pertaining to this award are not associated with the claims 
folder.  The possibility that SSA records could contain 
relevant evidence to the claims cannot be foreclosed absent a 
review of those records.  Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002).  The case, therefore, must be remanded 
to obtain these records.  38 C.F.R. § 3.159(c)(2).

In 1985, the veteran reported treatment by Doctor C.D and 
treatment at Annie Jeffrey Hospital, both of Osceola, 
Nebraska, when seeking employment at the U.S. Postal Service.  
On remand, the RO should attempt to obtain any records of 
treatment for the veteran in the possession of Dr. C.D., 
Annie Jeffrey Hospital and the U.S. Postal Service.  

The veteran contends that his hepatitis C stems from his 
exposure to hepatitis in service.  An April 1981 service 
medical record (SMR) records that he was exposed to hepatitis 
treated with a serum.  He holds a current diagnosis of 
hepatitis C which appears to have been first diagnosed in 
1985.  The Board is not competent to provide its own 
unsubstantiated opinion as to whether the in-service 
treatment for hepatitis bears any relationship to his 
currently diagnosed hepatitis C.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  As such, the Board finds that 
medical opinion is necessary to decide this claim.  
38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any records of treatment 
for the veteran in the possession of Dr. C.D., 
Annie Jeffrey Hospital and the U.S. Postal 
Service.  See U.S. Postal Service Authorization 
for Medical Report received in January 1988.

2.  Obtain copies of all treatment records 
related to the veteran's hospitalization at a VA 
facility in February 1985.  See VA Form 10-7131 
received in March 1985.  Also obtain the 
veteran's VA clinical records of treatment since 
April 2008.

3.  Obtain the veteran's SSA records, including 
all medical records which formed the basis of any 
decision rendered.  Efforts to obtain these 
records should also be documented, and any 
evidence received in response to this request 
should be associated with the claims folder.

4.  Schedule the veteran for appropriate VA 
examination to determine the probable onset and 
etiology of his hepatitis C.  The claims folder 
must be made available to and reviewed by the 
examiner.  All studies or tests deemed necessary 
by the examiner should be performed.  After 
reviewing the veteran's claims file and examining 
him, the examiner should provide opinion as to 
whether it is at least as likely as not (a 50 
percent probability or more) that the veteran's 
hepatitis C had its onset in service and/or is 
related to service.  A rationale for any 
conclusion reached should be discussed, including 
a discussion of the significance to the veteran's 
hepatitis exposure in April 1981 and the 
veteran's in-service and post-service risk 
factors for contracting hepatitis C.

5.  Upon completion of the above, undertake any 
other development that has become necessary due 
to the aforementioned development, and then 
readjudicate the claims.  If any benefit sought 
on appeal remains denied, provide the veteran and 
his representative a supplemental statement of 
the case (SSOC) and allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




